Title: From Thomas Jefferson to Alexander Wilson, 7 April 1805
From: Jefferson, Thomas
To: Wilson, Alexander


                  
                     Sir
                     Monticello Apr. 7. 05.
                  
                  I recieved here yesterday your favor of Mar. 18. with the elegant drawings of the new birds you found on your tour to Niagara, for which I pray you to accept my thanks. the Jay is quite unknown to me. from my observations, while in Europe, on the birds & quadrupeds of that quarter, I am of opinion there is not in our continent a single bird or quadruped which is not sufficiently unlike all the members of it’s family there to be considered as specifically different. on this general observation I conclude with confidence that your Jay is not a European bird.
                  The first bird on the same sheet I judge to be a Muscicapa from it’s bill, as well as from the following circumstance. two or three days before my arrival here a neighbor killed a bird, unknown to him, &  never before seen here as far as he could learn. it was brought to me soon after I arrived; but in the dusk of the evening, & so putrid that it could not be approached but with disgust. but I retain a sufficiently exact idea of it’s form & colours to be satisfied it is the same with yours. the only difference I find in yours is that the white on the back is not so pure, and that the one I saw had a little of a crest. your figure, compared with the white bellied Gobemouche 8. Buff. 342. Pl. entum. 566. shews a near relation. Buffon’s is dark on the back.
                  As you are curious in birds there is one well worthy your attention, to be found or rather heard in every part of America, & yet scarcely ever to be seen. it is in all the forests, from spring to fall, and never but on the tops of the tallest trees from which it perpetually serenades us with some of the sweetest notes, &  as clear as those of the nightingale. I have followed it miles without ever but once getting a good view of it. it is of the size & make of the Mockingbird, lightly thrush-coloured on the back, & a greyish-white on the breast &  belly. mr Randolph, my son in law, was in possession of one which had been shot by a neighbor. he pronounces this also a muscicapa, and I think it much resembling the Moucherolle de la Martinique 8. Buffon 374. Pl. entum. 568. as it abounds in all the neighborhood of Philadelphia, you may perhaps by patience & perseverance (of which much will be requisite) get a sight, if not a possession of it I have for 20. years interested the young sportsmen of my neighborhood to shoot me one; but as yet without success. Accept my salutations & assurances of respect.
                  
                     Th: Jefferson 
                     
                  
               